Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/10/2020.  These drawings are approved.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the compound listed are not properly subscripted and the value for z does not include < and >.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The compounds listed are not properly subscripted.  
Applicants are also requested to update the status of the parent application.
Appropriate correction is required.
Claim Objections
Claim 6 objected to because of the following informalities:  The limitation “at least one selected from the group consisting of an oxide, a carbonate and a fluoride appears to be unnecessarily repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon et al (20170190626).
Yoon et al teach a dielectric material including (1-x)BaTiO-3 xBaTi2O5 where x is equal to .1 to .8 [0020] which is equal to z being .9-.2 and x=0 and falls within the scope of claims 1 and 2. 
With respect to claim 3, Mn, V, Cr, Fe, Ni, Co, Cu and Zn are taught [0057-0058].
With respect to claim 4, Si or glass is taught [0071].
With respect to claim 5, BaCO3 is taught [0065].
With respect to claim 6, Y, Dy, Ho, La, Ce, Nd, Sm, Gd and Er are taught [0079].
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2018090458.
The JP document teaches a dielectric composition including (1-x)BaTiO-3 xBaTi2O5 where examples 3 and 4 of Table 1 have a z value of .7 and .8 respectively.
With respect to claim 3, MnO and VO are included in the examples.
With respect to claim 4, SiO is included in the examples.
With respect to claim 5, BaO is included in the examples.
The claims are anticipated.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
05/27/2022